Citation Nr: 0116815	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  00-11 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability, secondary to service-connected 
bilateral pes planus.  

2. Entitlement to service connection for a bilateral shoulder 
disability, secondary to service-connected bilateral pes 
planus.

3. Entitlement to service connection for bilateral tarsal 
tunnel syndrome, secondary to service-connected bilateral 
pes planus.

4. Entitlement to service connection for a right knee 
disability, secondary to service-connected bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran had active military service from April 1945 to 
October 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision from the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied service connection for the 
claimed disabilities.  

The Board notes that in July 1993, the RO initially notified 
the veteran that the claim of entitlement to service 
connection for a low back disability as secondary to pes 
planus was denied.  He did not appeal within the mandated 
time period, and that determination became final.  38  
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2000).  
With the current appeal, the RO did not specifically discuss 
the issue of whether new and material evidence had been 
submitted to warrant reopening the veteran's claim.  However, 
the Board is required to consider the issue of finality prior 
to any consideration on the merits.  38 U.S.C.A. §§ 7105(c), 
5108 (West 1991); see Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  Accordingly, the Board will address the 
issue of entitlement to service connection for a low back 
disability on a finality basis.  

In a private medical statement dated in November 2000, 
reference is made to right hip bursitis due to the veteran's 
altered gait.  The matter of service connection for right hip 
disability on a secondary basis has thus been raised.  This 
matter is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  In a rating decision dated in June 1993, the RO denied 
service connection for a low back disability as secondary to 
service-connected pes planus; the veteran did not perfect an 
appeal therefrom.

2.  The evidence received subsequent to the June 1993 rating 
decision does bear directly and substantially upon the 
specific matter under consideration, and is, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  It has not been shown that the veteran has a low back 
disability, a bilateral shoulder disability, bilateral tarsal 
tunnel syndrome or a right knee disability that is related to 
service-connected bilateral pes planus.  


CONCLUSION OF LAW

New and material evidence sufficient to reopen the claim of 
entitlement to service connection for low back disability has 
been received since the June 1993 rating decision; a low back 
disability, a bilateral shoulder disability, bilateral tarsal 
tunnel syndrome or a right knee disability is not proximately 
due to or the result of service-connected bilateral pes 
planus.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§§ 3.156, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A rating decision dated in November 1945 granted service 
connection for bilateral pes planus, at a 10 percent rate, 
effective from October 1945.  A rating decision dated in May 
1948 increased the rating to 30 percent.  

The veteran was afforded a VA examination in September 1981.  
The veteran reported the onset of foot pain about 30 years 
before and which had progressively worsened.  The veteran's 
history included a tractor accident in July 1980 in which he 
suffered a low back injury of the soft-tissue type, with no 
demonstrable fractures or luxation.  The diagnoses included 
severe, bilateral pes planus and subjective residuals of 
recent low back injury.  A private medical statement dated in 
December 1982 also refers to a back injury in July 1980.  

Records dated in July 1982 from the Social Security 
Administration show that the veteran was found to be unable 
to work since July 1980 as a result of severe impairments, 
identified as low back pain, residuals of a left shoulder 
dislocation with pain, a hernia operation and a foot problem 
with calluses.  

VA outpatient treatment records dated in October 1980 show 
that the veteran was treated for low back pain following an 
injury in July 1980.  In July 1982, the veteran was seen for 
injury of the right leg, low back and knee.  

A rating decision dated in March 1983 increased the rating 
for pes planus to 
50 percent disabling.   

VA outpatient treatment records dated in May 1988 show that 
the veteran was seen for degenerative joint disease (DJD) of 
the knees.  The assessments were DJD knees and muscle spasm, 
back.  In March and April 1990, the veteran was seen for 
chronic low back pain, which was reported by history to have 
been present for about 10 years.  In July 1990, the veteran 
reported right shoulder pain of 4-5 days' duration.  The 
assessment was chronic low back pain and chronic shoulder 
pain.  In September 1990, the veteran was seen for flat foot 
and rotator cuff injury.  

VA orthopedic examination in September 1990 indicates that 
the veteran sustained a rotator cuff tear about 6 years 
before.  The diagnosis was bilateral shoulder impingement 
syndrome, probable chronic rotator cuff tear, probable 
recent.  

The veteran was hospitalized at a VA facility in September 
1992 after falling and hitting his right knee on the edge of 
a door.  The diagnoses included cellulitis of the right knee 
and osteoarthritis.  

VA physical therapy records dated in December 1992 indicate 
that the veteran was referred for residuals of a 1980 
accident in which the low back and both shoulders were 
injured.    

VA podiatry clinic records dated in October 1998 show a 
history of severe contusion of the low back in 1980.  The 
veteran complained of foot and ankle pain with associated low 
back and left hip pain.  Following physical examination, the 
assessments were severe pronation of both feet secondary to 
tight posterior muscle groups; short right leg; back pain 
exacerbated by lower extremities.  

A statement dated in April 1999 from a private physical 
therapist shows that the veteran had been treated for various 
problems, including left sacroiliac (SI) dysfunction.  It was 
noted that the veteran's gait was altered due to fallen 
arches, bilaterally, and arthritis and spurs throughout the 
bilateral feet.  The therapist's opinion was that the altered 
gait as well as fluctuating pain levels in the feet increased 
the incidence of the left SI joint coming out and also 
created a scoliosis in the low back.  

The veteran was afforded a VA examination in September 1999.  
The examiner noted that the veteran's claims file and medical 
file were reviewed.  A history of low back injury in 1980; 
shoulder injury in the late 1970's and in 1983; right knee 
injury in 1993; and bilateral tarsal tunnel syndrome of 10-20 
years' duration were noted.  The examiner's opinion was that 
the veteran's back, shoulders, tarsal tunnel and right knee 
were not secondary to service-connected bilateral pes planus 
nor were any of those conditions aggravated by the service-
connected pes planus.  The veteran's falls were on the basis 
of apparent peripheral neuropathy, which was unrelated to pes 
planus in any way.  

The veteran submitted a statement dated in June 2000 from a 
private podiatrist, who noted the history as reported by the 
veteran.  The diagnoses included bilateral pes planus.  

A statement dated in July 2000 from the veteran's spouse 
indicates that she was with the veteran in the mid 1970's 
when he got a bad cramp in his left foot that caused him to 
fall and tear the rotator cuff in his left shoulder.  He 
later had an accident in July 1980 during which his back was 
injured.  She recalled that in 1983 the veteran tore a 
rotator cuff in his right shoulder.  In 1992 or 1993, the 
veteran fell down several stairs and hit his right knee on 
the doorsill.  Her opinion was that all of the injuries were 
caused by cramps or bad catches in the veteran's foot.  

The veteran provided testimony at a hearing at the regional 
office in July 2000.  The veteran testified that he first 
began experiencing cramps in his feet in 1945.  He stated 
that he had a lot of them.  Hearing transcript (T.) 3.  

A statement received in November 2000 from a private physical 
therapist shows that he treated the veteran in 1999 and 2000.           
 
Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  In this case, the RO 
obtained the veteran's service medical records and medical 
records from the identified health care providers, to the 
extent possible.  The veteran also filed a statement from his 
spouse with the RO, and in July 2000, he testified at a 
hearing.  At his hearing, the veteran recognized that certain 
medical records were no longer available.  T. 5-7.  The 
December 1999 rating decision, March 2000 statement of the 
case and February 2001 supplemental statement of the case 
informed the veteran of the evidence needed to substantiate 
his claim.  Since the veteran was informed of the evidence 
needed to substantiate his claim and provided ample 
opportunity to submit such evidence, and the VA has also 
attempted to obtain such evidence, the VA has fulfilled its 
duty to assist the veteran in this regard.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Under VCAA, the Secretary shall treat an examination or 
opinion as being necessary to make a decision on a claim if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  The veteran was afforded a VA 
examination in September 1999, and this examiner had the 
claims file available for review.  The examiner also 
conducted a physical examination and provided a medical 
opinion regarding nexus.  In sum, the examination is adequate 
for compensation purposes, and no further examination is 
warranted.    

The Board notes that the RO has not reviewed the case in 
light of VCAA.  However, for the reasons described above, the 
Board does not find that additional development is warranted 
pertaining to this matter since the requirements of VCAA have 
essentially been met.  Thus, the Board will proceed with the 
issues on appeal, and a remand is not necessary.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)). 

Criteria

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104.  (West 1991).  If no notice of 
disagreement is filed within the prescribed period, the 
action or determination shall become final and the claim will 
not thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c) (West 1991);  
38 C.F.R. § 20.1103 (2000).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); see also Hickson 
v. West, 12 Vet. App. 247 (1999).  Only evidence presented 
since the last final denial on any basis (either upon the 
merits of the case, or upon a previous adjudication that no 
new and material evidence had been presented), will be 
evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Service connection may be granted for disability, which is 
proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  For 
aggravation of a nonservice-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, a claimant will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

Analysis

Since the time of the June 1993 denial of the claim for 
secondary service connection for a low back disability, 
additional treatment records and opinions were associated 
with the claims file.  In October 1998, a VA podiatric clinic 
record contains a statement that the veteran's back pain was 
"exacerbated by lower extremities problems."  Additionally, 
the veteran's private physical therapist in statements dated 
in April 1999 and November 2000 are to the effect that the 
veteran's bilateral feet problems created a scoliosis in the 
low back and also influenced SI dysfunction.  The evidence 
previously considered by the RO did not include competent 
evidence of a nexus between a current back disability and a 
service-connected disability.  The additional medical 
evidence constitutes new and material evidence on which to 
reopen the claim since it tends to link current back 
disability to pes planus.  Accordingly, the claim is 
reopened.       

As noted above, the RO addressed this issue as if the claim 
had been reopened.  Therefore, the pertinent laws and 
regulations regarding a reopened claim have already been 
provided to the veteran.  Further, for the reasons discussed 
above, the veteran has been informed of the evidence 
necessary to substantiate his claims.  Thus, the Board may 
proceed to the merits of the issues.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  See also Curry v. Brown, 
7 Vet. App. 59, 66-67 (1994).

Per the aforementioned discussion, the veteran's claim for 
service connection for a low back disability has been 
reopened.  In making this determination, the credibility of 
evidence has been presumed and the probative value of the 
evidence has not been weighed.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  However, once the claim is 
reopened, the presumption that the evidence is credible and 
entitled to full weight no longer applies.  In the 
adjudication that follows, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.  The Board must account 
for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of 
all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 
Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164, 169 (1991).

The veteran contends that pes planus either caused his low 
back disability, a bilateral shoulder disability, bilateral 
tarsal tunnel syndrome or a right knee disability, or in the 
alternative, that pes planus aggravates a low back 
disability, a bilateral shoulder disability, bilateral tarsal 
tunnel syndrome or a right knee disability.  The veteran 
provided statements and testimony in this regard, and the 
veteran's wife also submitted a supporting statement.  

Although the veteran and his wife are competent to testify as 
to the veteran's experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not reflect that the veteran or his wife 
currently possesses a recognized degree of medical knowledge 
that would render his opinions on medical diagnoses or 
causation competent. 

The determinant issue in this case is whether the veteran's 
current low back disability, bilateral shoulder disability, 
bilateral tarsal tunnel syndrome or a right knee disability 
is attributable to the service-connected pes planus.  This is 
a question of medical etiology; therefore, competent medical 
evidence is required.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  While the Board may not ignore the opinion of a 
physician, it is certainly free to discount the credibility 
of that physician's statement.  Sanden v. Derwinski, 2 Vet. 
App. 97 (1992).  Greater weight may be placed on one 
physician's opinion than another's depending on factors, such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  

The Board initially finds that the September 1999 VA medical 
opinion is persuasive and of highest probative value relative 
to the other medical evidence/opinions of record.  Although 
the private physical therapist and VA podiatrist's opinions 
are competent, the Board finds the VA examiner's opinion and 
basis for such opinion warrant greater evidentiary weight.  
Specifically, while the VA examiner was aware of the 
veteran's contentions/reported history, the VA examiner also 
and significantly had access to the veteran's entire claims 
file and provided his conclusions following a review of these 
documents.  Additionally, the examiner conducted a physical 
examination of the veteran, with instructions/focus pertinent 
to the veteran's claim.  Some or all of these factors were 
lacking with the private physical therapist and VA 
podiatrist's opinions.  That is, the private therapist noted 
the veteran's history but lacked the objective documentation 
provided by a claims folder review.  Similarly, there is no 
indication that the VA podiatrist in October 1998 relied on 
other than the veteran's history in rendering an assessment.  
Therefore, the opinion from the September 1999 examiner, 
which does not find that secondary service connection is 
warranted under any theory of entitlement, outweighs the 
other opinions.  See Owens v. Brown, 7 Vet. App. 429 (1995) 
(the Board is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so).  

The Board also notes that, despite the claim that the 
veteran's falls/injuries stemmed from a series of foot 
cramps, the objective medical records do not link the 
injuries/falls to service-connected disability.  The Court 
has provided for a two step inquiry regarding secondary 
service connection in such claims.  First, the veteran must 
submit supporting lay or medical evidence that his service-
connected disability caused the intercurrent event that is 
alleged to have caused the disability at issue.  In this 
case, the veteran and his wife submitted lay statements.  
Second, he or she must submit medical evidence that the 
intercurrent event caused the disability for which he or she 
claims secondary service-connection.  Reiber v. Brown, 7 Vet. 
App. 513, 516 (1995).  In this case, the medical records do 
not link current disability to a fall secondary to service-
connected disability.  Moreover, for the reasons discussed 
above, the competent and probative medical evidence does not 
support a conclusion that the veteran's claimed disabilities 
are related to his service-connected pes planus in any way. 

For the foregoing reasons, the Board must conclude that the 
secondary service connection is not in order for the 
veteran's claimed disabilities.




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for low back disability, a bilateral 
shoulder disability, bilateral tarsal tunnel syndrome or a 
right knee disability, secondary to service-connected pes 
planus is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

